Exhibit 10.2

ADMINISTRATION AGREEMENT

This Agreement (“Agreement”) is made as of October 17, 2017 by and between
OAKTREE SPECIALTY LENDING CORPORATION, a Delaware corporation (the “Company”),
and OAKTREE FUND ADMINISTRATION, LLC, a Delaware limited liability company (the
“Administrator”).

W I T N E S S E T H:

WHEREAS, the Company is a closed-end management investment company that has
elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”); and

WHEREAS, effective as of the date first set forth above, the Company desires to
retain the Administrator to provide administrative services to the Company in
the manner and on the terms hereinafter set forth; and

WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Administrator
hereby agree to as follows:

 

1. Duties of the Administrator

(a) Employment of Administrator. The Company hereby appoints the Administrator
to act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such employment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping and record keeping services at such facilities and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement. The Administrator may also, on behalf of the Company, conduct
relations and negotiate agreements with custodians, trustees, depositories,
transfer agents, dividend disbursing agents, other stockholder servicing agents,
accountants, attorneys, underwriters, brokers and dealers, corporate
fiduciaries, insurers, banks and such other persons in any such other capacity
deemed to be



--------------------------------------------------------------------------------

necessary or desirable. The Administrator shall make reports to the Board of its
performance of obligations hereunder and furnish advice and recommendations with
respect to such other aspects of the business and affairs of the Company, in
each case, as it shall determine to be desirable or as reasonably requested by
the Board; provided that nothing herein shall be construed to require the
Administrator to, and the Administrator shall not, provide any advice or
recommendation relating to the securities and other assets that the Company
should purchase, retain or sell or any other investment advisory services to the
Company pursuant to this Agreement. The Administrator shall provide portfolio
collections functions for interest income, fees and warrants and be responsible
for the financial and other records that the Company is required to maintain and
shall prepare, print and disseminate reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”).
In addition, the Administrator will assist the Company in determining and
publishing the Company’s net asset value, overseeing the preparation and filing
of the Company’s tax returns, and generally overseeing the payment of the
Company’s expenses and the performance of administrative and professional
services rendered to the Company by others.

 

2. Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records that it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3. Confidentiality

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P of the SEC), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party. The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
or legal authority, or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.

 

2



--------------------------------------------------------------------------------

4. Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder.

The Company will bear all costs and expenses that are incurred in its operation,
administration and transactions and not specifically assumed by Oaktree Capital
Management, L.P. (the “Adviser”) pursuant to that certain Investment Advisory
Agreement, dated as of October 17, 2017 (the “Investment Advisory Agreement”) by
and between the Company and the Adviser. Costs and expenses to be borne by the
Company include, but are not limited to, those relating to: (a) offering
expenses; (b) diligence and monitoring of the Company’s investments; (c) costs
of calculating the Company’s net asset value; (d) the cost of effecting sales
and repurchases of shares of the Company’s common stock and other securities;
(e) management and incentive fees payable pursuant to the Investment Advisory
Agreement; (f) fees payable to third parties relating to, or associated with,
making investments and valuing investments (including third-party valuation
firms); (g) transfer agent, trustee and custodial fees; (h) interest payments
and other costs related to the Company’s borrowings; (i) fees and expenses
associated with marketing efforts (including attendance at investment
conferences and similar events); (j) federal and state registration fees;
(k) any exchange listing fees; (l) federal, state and local taxes;
(m) independent directors’ fees and expenses; (n) brokerage commissions;
(o) costs of winding up and liquidation; (p) litigation, indemnification and
other extraordinary or non-reoccurring expenses; (q) dues, fees and charges of
any trade association of which the Company is a member; (r) costs of proxy
statements, stockholders’ reports and notices; (s) costs of preparing government
filings, including periodic and current reports with the SEC; (t) fidelity bond,
liability insurance and other insurance premiums; (u) and printing, mailing,
independent accountants and outside legal costs and all other direct expenses
incurred by either the Administrator or the Company in connection with
administering the Company’s business, including payments under this Agreement.

 

5. Limitation of Liability of the Administrator; Indemnification

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its members, and any person
affiliated with its members to the extent they are providing services for or
otherwise acting on behalf of the Administrator, Adviser or the Company) shall
not be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the Company,
and the Company shall indemnify, defend and protect the Administrator (and its
officers, managers, partners, agents, employees, controlling persons, members,
and any other person or entity affiliated with the Administrator, including
without limitation the Adviser, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise

 

3



--------------------------------------------------------------------------------

based upon the performance of any of the Administrator’s duties or obligations
under this Agreement or otherwise as administrator for the Company.
Notwithstanding the preceding sentence of this Section 5 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).

 

6. Activities of the Administrator

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each of its affiliates is free to render
services to others. It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Administrator
and its affiliates, as directors, officers, members, managers, employees,
partners, stockholders or otherwise, and that the Administrator and directors,
officers, members, managers, employees, partners and stockholders of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

 

7. Duration and Termination of this Agreement

(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
directors or by the Administrator.

(b) This Agreement shall remain in effect until October 17, 2019, and thereafter
shall continue automatically for successive annual periods, provided that such
continuance is specifically approved at least annually by (a) the vote of the
Board, or by the vote of a majority of the outstanding voting securities of the
Company and (b) the vote of a majority of the Company’s directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act and each of whom is an
“independent director” under applicable securities exchange listing standards.

(c) This Agreement may not be assigned by a party without the consent of the
other party; provided, however, that the rights and obligations of the Company
under this Agreement shall not be deemed to be assigned to a newly-formed entity
in the event of the merger of the Company into, or conveyance of all of the
assets of the Company to, such newly-formed entity; provided, further, however,
that the sole purpose of that merger or conveyance is to effect a mere change in
the Company’s legal form into another limited liability entity. The provisions
of Section 5 of this Agreement shall remain in full force and effect, and the
Administrator shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement.

 

4



--------------------------------------------------------------------------------

8. Amendments of this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

 

9. Governing Law

This Agreement shall be construed in accordance with the laws of the State of
New York and shall be construed in accordance with the applicable provisions of
the Investment Company Act. To the extent the applicable laws of the State of
New York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

10. Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

11. Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

Remainder of Page Intentionally Left Blank.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

OAKTREE SPECIALTY LENDING CORPORATION By:  

/s/ Mathew M. Pendo

  Name: Mathew M. Pendo   Title: Chief Operating Officer OAKTREE FUND
ADMINISTRATION, LLC By:  

/s/ Martin Boskovich             

  Name: Martin Boskovich   Title: Managing Director By:  

/s/ Mary Gallegly             

  Name: Mary Gallegly   Title: Vice President, Legal

[Signature Page to Administration Agreement]